Case 6:06-cr-00022-ACC-LRH Document 116 Filed 04/22/21 Page 1 of 2 PageID 368




                               UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    UNITED STATES OF AMERICA

    VS.                                                        CASE NO: 6:06-cr-22-ACC-LRH

    JASON E. MADOW


                                                   ORDER
              This cause came on for consideration without oral argument on the following motion filed
    herein:

              MOTION:       MOTION TO STAY OF ISSUANCE OF WRIT OF
                            GARNISHMENT PENDING APPEAL (Doc. No. 115)

              FILED:        April 20, 2021



              THEREON it is ORDERED that the motion is DENIED.

              On April 20, 2021, the Court entered an Order granting the United States’ application for a

    writ of garnishment, and denying without prejudice several motions filed by the Defendant in

    opposition to the Application.      (Doc. 114).   That same day, the Defendant filed the present

    “Motion to Stay of Issuance of Writ of Garnishment Pending Appeal.”               (Doc. 115).    The

    Defendant, without any legal authority in support, seeks to stay the Court’s Order granting the

    application for writ of garnishment, and all further garnishment proceedings, “pending the outcome

    of the appeal to the 11th Circuit Court of Appeals.” (Id.). However, it does not appear that the

    Defendant has filed a notice of appeal. In addition, the United States has not yet responded to the

    motion, and the time for doing so has not expired. However, the Court does not require a response

    in order to rule on the motion.
Case 6:06-cr-00022-ACC-LRH Document 116 Filed 04/22/21 Page 2 of 2 PageID 369




            For an order to be appealable, it must be final. See 28 U.S.C. §1291. However, “[w]rits

    of garnishment and orders denying relief from such writs are not appealable; typically, there is no

    appellate jurisdiction until the district court enters an order directing the disposition of the property.”

    Stansell v. Revolutionary Armed Forces of Colombia, 771 F.3d 713, 743, n. 25 (11th Cir. 2014)

    (citing United States v. Branham, 690 F.3d 633, 635 (5th Cir. 2012). Pursuant to 28 U.S.C. §

    3205(c)(7), it is only after a writ of garnishment has been issued, the garnishee has answered, and

    the court has held a hearing (if one is required and granted), that the court may enter a final order

    directing the garnishee as to the disposition of the judgment debtor’s nonexempt interest in the

    property. Only at that point would the matter become appealable. See Branham, 690 F.3d at 635.

    None of these events have yet occurred in this case, therefore there is nothing for the Defendant to

    appeal. And in turn, there is no basis to stay any proceedings.

            Accordingly, the Defendant’s Motion to Stay (Doc. 115) is DENIED.

            DONE and ORDERED in Orlando, Florida on April 21, 2021.




                                                       -2-
